DETAIL ACTION
This Office Action is in response to Applicant’s arguments filed on 09/21/2021.
Response to Arguments
2. 	Applicant’s arguments, see Remarks, filed on 09/21/2021 [See, Remarks Page 17, Para 2], with respect to claims 1-13 and 23-24 have been fully considered and seems persuasive. However, Applicant’s arguments with respect to claim(s) 14-22 have been considered but are moot because the new ground of rejection does not rely on any teaching or matter specifically challenged in the argument, based on the new collective references being applied.
Claim Objections
3. 	Claim 14 is objected to because of the following informalities:  Please, amend claim 14, line 2, please amend the phrase “having high-side transistor” to – having a high side transistor-- Appropriate correction is required.
Claim Rejections - 35 USC § 112
4. 	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.
The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.
5. 	Claim 14 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 14, Applicant claims, lines 1-7 (matching elements are addressed within the bracket, wherein underlined claimed features are indefinite and confusing) “a power conversion system comprising: a power converter (402) having high-side transistor (410), a low-side transistor (412) and a switch node (432) therebetween, the low-side transistor (412) having a first gate terminal (412g) and a first current terminal (412D) connected to the switch node  a switch mode control circuit (signal comparator circuit 606) coupled to the first current terminal (412D) and the first gate terminal (412g)” in lines 16-19 “wherein, the first transistor (616) has a second gate terminal (616G), a second current terminal (616D) and a third current terminal (616S), the second current terminal (6161D) connected to the switch node (432), the third current terminal (616S) is connected to an input of the comparator (612, 624, 620) and the capacitor (618) is connected between the third current terminal (616S) and ground”, which is indefinite, as Examiner fail to see how can low-side transistor’s ‘1st gate and 1st current terminal’ be  connected to ‘the switch node’, especially when first transistor takes over operation wise [i.e. when 616=OFF there is absolutely no electrical connection between 1st gate and 1st current terminal of the low-side transistor. This raises other operational issues, in regards to ‘the switch mode control circuit’, too. See, below generated figure based on Applicant’s claimed feature. Also, since Claims 15-22 are depending from claim 14, Examiner request to make sure to change any appropriate correction, if necessary]. 
    PNG
    media_image1.png
    584
    967
    media_image1.png
    Greyscale

Above Figure corresponding to Applicant’s claimed feature in claim 14.
Claim Rejections - 35 USC § 103
	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
7. 	Claims 14-18 are rejected under 35 U.S.C. 103 as being unpatentable over Houston et al. (US Pat 913763), in view of Wang et al. (“Wang”, US Pub 2015/0280544).
Regarding claim 14, Houston et al. (US Pat 9136763) teaches a power conversion system (i.e. Fig. 13) comprising: 
a power converter (Fig. 13; buck converter; col. 12 L46-col. 13 L2 and col. 3 L50-col. 4 L32) having a high-side transistor (Q1), a low-side transistor (Q2) and a switch node (i.e. switch node 202, extending to output terminal Vo, via inductor L) therebetween, the low-side transistor (Q2) having a first gate terminal (Q2 gate) and a first current terminal (Q2 drain) connected to the switch node (switch node 202, extending to output terminal Vo, via inductor L);
a switch mode control circuit (Fig. 13; Controller 201 is described in details; col. 12 L16-col. 15 L19) coupled to the first current terminal (Q2 drain) and the first gate terminal (Q2 gate, via 1331), 
the switch mode control circuit (201) including a capacitor (1203), a first transistor (1205) and a comparator (1207, 1309, 1201)
the switch mode control circuit (201) configured to: 
in response to a first control signal (i.e. MOD 205 output PWM during CCM mode), 
sample an input (on node 1202) of the comparator (i.e. comparing path between 1309 and 1207);
in response to the input satisfying (one node 1202) a threshold (i.e. threshold(s) are ‘ground or Vin-Vo’ for each corresponding comparator),
assert a first logic signal (zc or SB depending on mode of operation being conducted);
in response to a second control signal (1317, 1319 combined output, used to modify or invert the PWM, when other mode of operation needs to take over; col. 1244-55) after the first control signal (MOD 205 output PWM), 
assert a second logic signal (i.e. 1321, 1315 combined output) 
in response to the assertion of the first logic signal (zc or SB depending on mode of operation being conducted); and
adjust 
a first operating mode (PWM operating simply as Continuous Conduction Mode ‘CCM’ mode; col. 2 L33-col. 5 L55) of the power converter 
to a second operating mode (PWM operating as other mode(s) i.e. Discontinuous Conduction Mode ‘DCM’/ Audible DCM ‘ADCM’/ Subsonic operating condition during ADCM operation ‘SBDCM’; col. 2 L33-col. 5 L55) of the power converter 
in response to the assertion of the second logic signal (i.e. 1321, 1315 combined output); and 
wherein, the first transistor (1205) has a second gate terminal (1205 gate), a second current terminal (1205 drain) and a third current terminal (1205 source), 
the second current terminal (1205 drain) connected to the switch node (202 extending to Vo, wherein 1205’s drain is connected, using ‘1201 (which is receiving switch node voltage i.e. Vo)),
the third current terminal (1205 source) is connected to an input of the comparator (i.e. when a comparing path between 1309 and 1207, requires to take place, 1205 source is connected to comparator 1207) and
the capacitor (1203) is connected between the second current terminal (1205 drain and capacitor sharing same node ‘on node 1202’ and ‘ground’) and ground (ground).
[NOTE. under broadest reasonable interpretations, terms like ‘couple’ and/or ‘connect’ are only given weight to an extent, where some type of electrical connection is established, which can be done thru ‘a direct connection’ or ‘thru various operational elements’, too.  Applicant also fail to claim any ‘direct connection’ between claimed features. Furthermore, as explained under 112 Rejection (See, Examiner’s generated figure, especially with regards to 1st transistor of switch mode control circuit connection to low-side transistor), the way Claim 14 has been drafted to establish a connection between ‘low-side transistor’ and the ‘switch mode control circuit’, is simply contradicting and indefinite with what Applicant is trying to invent.]
However, Houston fails to teach the third current terminals (i.e. source or drain of 1st transistor) connected to an input of the comparator and the capacitor is connected between the third current terminal and ground.
However, Wang teaches (Fig. 1, 4; Para 16-20) the third current terminals (switch 120’s comprised of two current terminals, where one terminal is connected to a common node shared by ‘comparator 126’s input and one end of capacitor 120’ other terminal connecting to the output of zero-current amplifier 140’s output; and conducts on/off (i.e. using gate terminals) by low-side gate drive of 110) connected to an input of the comparator (i.e. 126) and the capacitor (120) is connected between the third current terminal (120’s one end, 126’s one input and source/drain of 120, all sharing same node) and ground (120’s other end connected to ground).
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claiming invention was made to have modified Houston’s power converter to have corresponding current terminals connection 
Regarding claim 15, Houston teaches the power converter is a buck converter (col. 3 L50-60), and the power converter further includes a first inductor (L) terminal connected to the switch node (202) and a second inductor terminal (L) connected to a load terminal (Vo connected to load 203).
Regarding claim 16, Houston teaches the first operating mode (CCM; col. 4 L333-52) is a pulse-width modulation (PWM) mode and the second operating mode is a pulse-frequency modulation (PFM) mode (i.e ADCM takes over to control the switching frequency of PWM; Col. 5 L11-17).
Regarding claim 17, Houston teaches the power converter includes an inductor (L), connected to the switch node (202) and the high-side transistor (Q1) includes a first high-side current terminal (Q1 drain) connected to the switch node (202) and a second high-side current terminal (Q1 source) connected to an input (Vin), and the comparator (1207, 1309, 1201) is configured to compare a voltage at the input (+/- terminals of comparators) and assert the first logic signal (zc or SB depending on mode of operation being conducted)in response to a current through the inductor current (i.e. 1309 providing compared zero-current output, using inductor current IL, which is received by 1207 via ‘1331, 1205, 1201, 1203 combined output’) of being less than a current threshold (i.e. using threshold adjustment received at the negative terminal of 1207; col. 13 L43-46).
Regarding claim 18, Houston teaches the switch mode control circuit (201) includes a driver circuit (1305, 1307), a signal comparator circuit (1207, 1209, 1201, 1205, 1309), and a control logic circuit (1315), the driver circuit (1305, 1307) coupled to the signal comparator circuit (1207, 1209, 1201, 1205, 1309) and the control logic circuit (1315), and wherein the driver circuit (1305, 1307) is configured to turn on the low-side transistor (Q2) in response to the first .
Allowable Subject Matter
8. 	Claims 19-22 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Regarding claim 19, a search of prior art(s) failed to teach “the comparator has a comparator output, and the switch mode control circuit includes: a multiplexer coupled to the comparator output; a first flip-flop coupled to the multiplexer; a control logic circuit coupled to the first flip-flop; and a second flip-flop coupled to the first flip-flop, the multiplexer, and the control logic circuit”.
Claims 20-22 are depending from claim 19.
9. 	Claims 1-13, 23-24 are allowed.
Regarding claims 1, 6 Houston et al. (US Pat 9136763) teaches (Fig. 1-13) an apparatus (Fig. 13) adapted to be coupled to a power converter (i.e. Fig. 13; buck converter) having, an inductor (L),a high side transistor (Q1), a low-side transistor (Q2) and a switching node (202) there between (between Q1 and Q2) a first transistor (1205) having a gate terminal (1205 gate), a first current terminal (1205 drain), and a second current terminal (1205 source); a capacitor (1203) coupled between to second current terminal (C3 and 1205’s drain sharing ground); a logic gate (1331) having a first logic gate input (1331 connected to LG), a second logic gate input (1331 connected to ZC), and a logic gate output (1331 output), the logic gate output (1331 output) coupled to the gate terminal (1205 gate);a comparator (1207) having a comparator input (+/- terminals of 1207) and a comparator output (1207 output), the comparator input coupled to the capacitor (1207 electrically coupled to C at node 1202) and the second current terminal (1205 source and C sharing same ground connection, where 1207 is connected to C at node 1202);  a reset (1211) resetting the comparator output (1207’s output to 1st flip-flop 1209, wherein 1211 reset 1209, is required); a first flip-flop (1209) coupled to the reset (1211 resetting 1209 at input R) and the second logic gate input (1331 connected and a second flip-flop  (1311) coupled to the reset (1211) … the first flip-flop (1209).
However, Rice (US Pat 7477084) teaches (Fig. 1-10) a multiplexer (Fig. 1-2, MUX 48-49) for resetting block; a second flip-flop (Fig. 1 &3, logic 55-57 use plural flip-flops connection to MUX 48-49) coupled to the multiplexer (MUX 48-49) and the first flip-flop (logic 55-57 use plural flip-flops).
However, Shih (US Pub 2005/0057228) teaches (Fig. 3-8) an apparatus adapted to be coupled to a power converter (Fig. 3-4; buck converter) having an inductor (Fig. 3-4; 14), a high-side transistor (Fig. 3-4; 11), a low-side transistor (Fig. 3-4; 12) and a switching node there between (Fig. 3-4, 13), the apparatus comprising: a first transistor (Fig. 3-4; 41) having a gate terminal (Fig. 3-4; 41’s gate), a first current terminal (Fig. 3-4; 41’s drain), and a second current terminal (Fig. 3-4; 41’s source), the first current terminal (Fig. 3-4; 41’s drain) connected to the switching node (Fig. 3-4; 13-coupling  node between transistor ‘11-12’ and inductor 14’s one end terminal); a logic gate (56) having a first logic gate input (connected to 12’s gate), a second logic gate input (from 55’s output), and a logic gate output (56’s output), the logic gate output (56’s output) coupled to the gate terminal (41’s gate);a comparator (52) having a comparator input (+/- input of 52) and a comparator output (52’s output), the comparator input connected to the second current terminal (41’s source is connected thru operation, as 41’s sensed current is received by ’50, 44, 46’ and ‘52’ respectively).
However, the prior art(s) of record do not disclose an apparatus adapted to be coupled to a power converter having, nor would it be obvious to modify an combine prior art(s) of record to teach the apparatus having, inter alia, “the first transistor’s first current terminal connected to the switching node; a capacitor coupled between the second current terminal and ground ; the comparator input connected to the second current terminal; a multiplexer coupled to the comparator output; a first flip-flop coupled to the multiplexer and the second logic gate input; and a second flip-flop  coupled to the multiplexer and the first flip-flop” for claim 1 and “a control logic circuit configured to: adjust a first operating mode of a power converter to a second operating mode of the power converter in response to an assertion of claim 6.
Claims ‘2-5’, ‘7-13’ are depending from claims 1, 6, respectively.
Regarding claim 23, a search of prior art(s) failed to teach “a method comprising:  in response to a first control signal, sampling an input of a comparator during a first low-side period, the input based on a voltage associated with a first transistor coupled to a power converter; in response to the input satisfying a threshold, asserting a first logic signal; in response to a second control signal after the first control signal, selecting, with a multiplexer, the first logic signal to be transmitted to a flip-flop during a second low-side period after the first low-side period; asserting, with the flip-flop, a second logic signal based on the first logic signal; and adjusting a first operating mode of the power converter to a second operating mode of the power converter in response to the assertion of the second logic signal; in response to turning on the first transistor during the first low-side period, triggering a sampling window to sample the input; in response to the second control signal, triggering a hold window to compare the input to the threshold during the second low-side period; and in response to asserting the first logic signal during the second low-side period, asserting the second logic signal”
Regarding claim 24, a search of prior art(s) failed to teach “in response to a first control signal, sampling an input of a comparator during a first low- side period, the input based on a voltage associated with a first transistor coupled to a power converter; in response to the input satisfying a threshold, asserting a first logic signal; in response to a second control signal after the first control signal, selecting, with a multiplexer, the first logic signal to be transmitted to a flip-flop during a second low-side period after the first low-side period; asserting, with the flip-flop, a second logic signal based on the first logic signal; and adjusting a first operating mode of the power converter to a second operating mode of the power converter in response to the assertion of the second logic signal: in response to turning on the first 
Conclusion
10. 	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
-	 Suzuki (US Pat 8432139) teaches (Fig. 4; col. 4 L60-col. 6 L39 and col. 4 L45-col.5 l42. Note. Fig. 4 shares similar features of Fig. 3, hence Fig. 3’s similar elements citation is also used to describe Fig. 4, as a whole)  an apparatus adapted to be coupled to a power converter (DC-DC converter; col. 4 L1-44) having an inductor (L11), a high-side transistor (Q1), a low-side transistor (Q2) and a switching node there between (i.e. ‘node SW’, is an extension from mid-node of ‘Q1-Q2’), the apparatus comprising: a first transistor (Q3) having a gate terminal (Q3 gate), a first current terminal (i.e. Q3 source or drain), and a second current terminal (i.e. Q3 source or drain), the first current terminal (i.e. Q3 source or drain) connected to the switching node (node SW);a capacitor (C11) coupled between the second current terminal (i.e. Q3 source or drain coupling one end of C1) and ground (another end of C1 is coupling ground, via other components i.e. SW or ‘L11, C12’); a logic gate (latch LC1 and each high-side and low side driver are comprising various logic gates to control corresponding Q1, Q2, which generates current on R5. Current on R5 switches D14 to on, and then potential difference produced between terminals BS and SW, eventually controlling the ‘on or off’ of Q3; col. 5 L60-col. 6 L39) having a first logic gate input (i.e. high-side drive/pulse/duty signal coupling one end of OR gate, which is comprised within the high side driver’s various logic gates, as shown in Fig. 3), a second logic gate input (i.e. overvoltage protection circuit output coupling other end of OR gate, located within the high side driver, as and a logic gate output (i.e. the high-side driver’s OR gate output coupling ‘BF1 and Q1’, respectively, and then thru switching operation also controlling the gate of Q3), the logic gate output (i.e. the high-side driver’s OR gate output coupling ‘BF1 and Q1’, respectively, and then thru switching operation also controlling the gate of Q3) coupled to the gate terminal (Q3 gate); a comparator (i.e. CP1) having a comparator input (+/- terminals of CP1) and a comparator output (output of CP1), the comparator input (+/- terminals of CP1)connected to the second current terminal (since node SW is shared and coupled between ‘Q3’s source or drain’ and ‘comparator CP1’s +input terminals, via OP1 and various resistors’); However, Suzuki fail to teach “a multiplexer coupled to the comparator output; a first flip-flop coupled to the multiplexer and the second logic gate input; and a second flip-flop coupled to the multiplexer and the first flip-flop”.
11. 	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
12. 	Any inquiry concerning this communication or earlier communications from the examiner should be directed to NUSRAT QUDDUS whose telephone number is (571)270-7921.  The examiner can normally be reached on M-TH 9am-4pm EST.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, THIENVU TRAN can be reached on (571) 270-1276.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/NUSRAT QUDDUS/Examiner, Art Unit 2839                                                                                                                                                                                                        3/24/2022


	/THIENVU V TRAN/                                                                                 Supervisory Patent Examiner, Art Unit 2839